           Case 3:19-cv-00590-VC Document 36 Filed 05/24/19 Page 1 of 1




                                UNITED STATES DISTRICT COURT

                               NORTHERN DISTRICT OF CALIFORNIA


  BOOM! PAYMENTS, INC.,                                Case No. 19-cv-00590-VC
                  Plaintiff,
                                                       ORDER STAYING CASE
           v.
                                                       Re: Dkt. No. 32, 35
  STRIPE, INC., et al.,
                  Defendants.



        This case is stayed pending the issuance of Boom’s third patent. Boom must file a request

to lift the stay within 7 days after the patent is issued. Boom may renew its request to file an

amended complaint at that time. If the patent has not been formally issued by August 26, 2019,

then Boom must file a status report on that date updating the Court as to the status of the PTO’s

post-allowance procedures.

        Boom’s emergency motion for leave to file an amended complaint is denied. The motion
to dismiss is denied without prejudice to refiling after the stay is lifted.

        IT IS SO ORDERED.



Dated: May 24, 2019
                                                ______________________________________
                                                VINCE CHHABRIA
                                                United States District Judge
